Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 24, 2010                                                                                              Marilyn Kelly,
                                                                                                                    Chief Justice

  141065                                                                                              Michael F. Cavanagh
                                                                                                        Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
  PETER K. TIERNAN, M.D.,                                                                             Alton Thomas Davis,
             Plaintiff-Appellee,                                                                                         Justices

  v                                                                 SC: 141065
                                                                    COA: 278975
                                                                    Wayne CC: 02-227087-NM
  EDGAR DIETRICH,
           Defendant-Appellant,
  and

  DIETRICH & ASSOCIATES, P.L.L.C.,
  DIETRICH & CASSAVAUGH, P.C., NOTRE
  DAME LAW ASSOCIATES, MARSHALL
  FOGELSON, ROBERT A. KUHR, ROBERT A.
  KUHR, P.L.L.C., KRYSTAL ABBOTT, and
  KRYSTAL ABBOTT, P.C.,
             Defendants.

  _________________________________________/

          On order of the Court, the application for leave to appeal the March 31, 2010 order
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the questions presented should be reviewed by this Court.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 24, 2010                   _________________________________________
           1117                                                                Clerk